Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 15, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he was not deprived of his right to testify before the Grand Jury. Although the defendant was given notice of his right to testify he failed to notify the District Attorney’s office in a timely manner of his desire to do so (CPL 190.50 [5] [a]; see, People v Jackson, 119 AD2d 587), and thus his right to testify did not accrue (People v MacCall, 122 AD2d 79).
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Bellamy, 160 AD2d 886; People v Ghee, 153 AD2d 954). Bracken, J. P., Harwood, Miller and Ritter, JJ., concur.